Citation Nr: 1532749	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran joined the Florida National Guard in March 30, 1990 and he remained a member until November 26, 2005.  He served in the United States Army from May 1990 to March 1991 and from February 2003 to July 2004.  The Veteran served on active duty special work (ADSW) from October 2002 to February 2003; ADSW is a form of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has had sleep apnea since active duty, but he was unable to attend a scheduled sleep study during that time because it was canceled.  In the alternative, he argues that his sleep apnea is caused by or aggravated by his service-connected asthma.  

The Board regrets further delay; however, the evidence does not currently support a grant of the claim and it does not appear the VA's duty to assist the Veteran in development of his claim has been fully satisfied.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Initially, the Board notes that the Veteran's entire period of service with the Florida National Guard was not active duty service.  For the purposes of establishing entitlement to service connection on a direct basis, the evidence must show that sleep apnea was incurred in, caused by or aggravated by active duty military service.  In consideration of the Veteran's service for the Florida National Guard, the Board notes that active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d) .  In this case, evidence of sleep apnea symptoms during periods other than those listed in the Introduction will not support the grant of service connection for sleep apnea as having manifested during a period of qualifying active duty service.

Turning to the facts, a January 2005 Naval Hospital Treatment Record indicates the Veteran was treated for sleeping trouble and he reported that his wife noticed that he sometimes stopped breathing while he was asleep.  In April 2007, the Veteran underwent a sleep study where it was determined he had "[six] episodes per hour of either very shallow breathing or a complete absence of breathing (apnea)."  The Veteran was diagnosed with mild obstructive sleep apnea.  

The Veteran submitted buddy statements from three service members who lived in the same quarters with the Veteran.  Two of the service members stated they served with the Veteran from February 2003 to July 2004, during active duty, and one of them served with him during inactive duty service between August 2004 and October 2004.  All three statements describe the Veteran as snoring very loudly while asleep and that he would stop breathing at times during the night.  In addition, the three service members indicated the Veteran was often tired the following day.  See July 2007 Statement from N.G. and August 2007 Statements from W.F. and D.S..

The RO initially denied the claim in December 2007 because there was no evidence of treatment for sleep apnea or diagnosis of sleep apnea while the Veteran was on active duty.  Thereafter, in August 2008, the RO granted service connection for asthma and requested a medical opinion regarding whether it was at least as likely as not that sleep apnea is secondary to the Veteran's service-connected asthma.  A VA examiner reviewed medical literature, medical records and relied on her clinical experience to conclude that "asthma does not cause sleep apnea."

In February 2010, the Veteran testified at a hearing before the Board.  The Veteran referenced written documentation from a doctor who told him his sleep apnea was related to obstructed upper airways caused by asthma.  He repeated that he first noticed apnea while on active duty, but the testing for it was not done during that time.

In May 2010, the Board remanded the claim to schedule the Veteran for an in-person VA examination.  In August 2010, the Veteran underwent an examination.  The examiner indicated he could not resolve the issue of whether sleep apnea was associated with active duty without resorting to speculation.   The examiner opined that the onset of sleep apnea was most likely in late 2006 - early 2007.  The examiner noted a 20 pound weight gain after separation from service and stated that could be the reason for the symptoms the Veteran was currently experiencing.  No mention was made of the buddy statements indicating the Veteran exhibited symptoms of sleep apnea, to include snoring and daytime sleepiness prior to 2006.

In September 2011, the Board remanded the claim again finding that the opinion offered in the May 2010 examination report was inadequate.  In October 2011, following an interview of the Veteran, a VA examiner concluded that the Veteran's sleep apnea was not caused by his active duty service or by his service-connected asthma.  The examiner provided the following rationale:

There was no reference to a sleep disturbance or sleep apnea being diagnosed, evaluated or treated while the Veteran was on active duty.

The Report of Medical History dated 8/13/05 shows that the veteran marked "No" to the question "have you ever had or do you have frequent trouble sleeping."  The Report of Medical Examination 8/13/05 is silent in regards to any sleep symptoms/disturbances, sleep apnea complaint or diagnosis.

Medical literature establishes that definite risk factors of OSA [obstructive sleep apnea] include obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Exercise induced asthma does not cause OSA.

In conclusion, there is no objective evidence of records showing that the Veteran's OSA is the result/caused by active service.

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson 21 Vet. App. 303, 311
(2007).  Pertinent to this case, the Board finds that the opinions provided in April 2009 and October 2011 regarding the relationship between the Veteran's sleep apnea and his asthma are inadequate.  Specifically, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Currently, there is no adequate medical opinion of record that addresses the question of whether the Veteran's sleep apnea has been aggravated by his service-connected asthma.

The Board notes the Veteran's indication at the February 2010 hearing that a medical opinion existed that his sleep apnea was related to obstructed upper airways caused by his asthma. It does not appear this documentation is in the electronic claims file.  To afford the Veteran every opportunity, the RO should give him the opportunity to provide VA the information necessary to locate any outstanding private treatment records or to provide them himself.

Accordingly, the case is REMANDED for the following action:

1. Give the Veteran the opportunity to submit the names and addresses of all medical care providers who have treated him for sleep apnea, to include any who provided examinations that indicate a positive association between sleep apnea and asthma as referenced at his February 2010 Hearing before the Board.

After obtaining the necessary release of information forms, procure copies of the records which are not duplicates of records already contained in the claims file.

2.  Following the above development, return the claims file with the complete records and this REMAND to the examiner who provided the October 2011 examination, or, if the October 2011 VA examiner is unavailable, to another suitably qualified VA examiner for an addendum opinion.

Based on a review of all evidence, the examiner should provide an opinion as  to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed obstructive sleep apnea is aggravated by the Veteran's service-connected asthma.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner determines that the sleep apnea is aggravated by the service-connected asthma, the examiner must determine a baseline level of severity of the sleep apnea, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for sleep apnea, to include secondary to service-connected asthma.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




